DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 17/484,787 entitled "BLOCKCHAIN-BASED CARBON CREDIT DATABASE" filed on June 24, 2021 with claims 1 to 20 pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Regarding acronyms or abbreviations in the claimed limitations, the first occurrence of all acronyms or abbreviations should be written out fully for clarity, whether or not it may be considered well known. For example, first occurrence of “LCA”   in claim 4 should be written out as Life Cycle Assessment ("LCA").
The use of the terms  ArcGIS® in Claims 3 and 12 which are a trade names or marks used in commerce, have been noted in this application. They should be CAPITALIZED wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 1-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“converting … credits and allowing for the trading of such … credits….” 
“receive location and valorization information … maintain a map … verify mineral deposits …”
“assign … credits ….”
“trade the … offsets ….”
“associate a mineral deposit ….”
“update the map when … deposit is traded to a new owner”
These limitations clearly relate to managing transactions/interactions between buyer and seller.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to convert credits and trading credits or trade to a new owner recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“database”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“blockchain”, “node”:
merely applying distributed ledger technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0062] disclosure may be practiced in a variety of system configurations, including handheld devices, consumer electronics, general-purpose computers..[0064] Any such computer storage media may be part of computing device…[0073] node 234 may be any form of computing devices, such as, for example, a personal computer, a desktop computer, a laptop computer, a mobile device, a consumer electronic device, server(s), and the like.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“blockchain”, “smart contracts”: merely applying distributed ledger technologies  as a tool to perform an abstract idea
Claims 3-8: 
“database”: merely applying computer processing, storage, and networking    technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0062] disclosure may be practiced in a variety of system configurations, including handheld devices, consumer electronics, general-purpose computers..[0064] Any such computer storage media may be part of computing device…[0073] node 234 may be any form of computing devices, such as, for example, a personal computer, a desktop computer, a laptop computer, a mobile device, a consumer electronic device, server(s), and the like.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 9 recites: 
“creating and trading … credits….” 
“performing an analysis… determining a size and  … risk value…”
“convert … into unique serialized …credits….”
“associate the unique serialized registered … credits ….”
“allow the trading of the … credits”
These limitations clearly relate to managing transactions/interactions between buyer and seller.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to creating and trading   credits or convert credits  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “blockchain”, “node”:
merely applying distributed ledger technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0062] disclosure may be practiced in a variety of system configurations, including handheld devices, consumer electronics, general-purpose computers..[0064] Any such computer storage media may be part of computing device…[0073] node 234 may be any form of computing devices, such as, for example, a personal computer, a desktop computer, a laptop computer, a mobile device, a consumer electronic device, server(s), and the like.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 10: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 11: 
“blockchain”, “smart contracts”: merely applying distributed ledger technologies  as a tool to perform an abstract idea
Claims 12-17: 
“database”: merely applying computer processing, storage, and networking    technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0062] disclosure may be practiced in a variety of system configurations, including handheld devices, consumer electronics, general-purpose computers..[0064] Any such computer storage media may be part of computing device…[0073] node 234 may be any form of computing devices, such as, for example, a personal computer, a desktop computer, a laptop computer, a mobile device, a consumer electronic device, server(s), and the like.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 18 recites: 
“creating and trading … credits….” 
 “convert … to …credits….”
“receiving survey data….”
“performing an analysis..”
“maintain a map…”
“verify mineral deposits…”
“assign … credits…”
“allow … trade…”
These limitations clearly relate to managing transactions/interactions between buyer and seller.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to creating and trading   credits or convert credits  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“database”, “server”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “blockchain”, “node”:
merely applying distributed ledger technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0062] disclosure may be practiced in a variety of system configurations, including handheld devices, consumer electronics, general-purpose computers..[0064] Any such computer storage media may be part of computing device…[0073] node 234 may be any form of computing devices, such as, for example, a personal computer, a desktop computer, a laptop computer, a mobile device, a consumer electronic device, server(s), and the like.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 19: 
“blockchain server”: merely applying distributed ledger technologies  as a tool to perform an abstract idea
Claims 20: 
“database”, “server”: merely applying computer processing, storage, and networking    technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0062] disclosure may be practiced in a variety of system configurations, including handheld devices, consumer electronics, general-purpose computers..[0064] Any such computer storage media may be part of computing device…[0073] node 234 may be any form of computing devices, such as, for example, a personal computer, a desktop computer, a laptop computer, a mobile device, a consumer electronic device, server(s), and the like.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0062] disclosure may be practiced in a variety of system configurations, including handheld devices, consumer electronics, general-purpose computers..[0064] Any such computer storage media may be part of computing device…[0073] node 234 may be any form of computing devices, such as, for example, a personal computer, a desktop computer, a laptop computer, a mobile device, a consumer electronic device, server(s), and the like.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner (“METHOD OF PRESERVING RAINFOREST”, U.S. Publication Number: 20080294550 A1), in view of Cooner (“SYSTEM, BUSINESS AND TECHNICAL METHODS, AND ARTICLE OF MANUFACTURE FOR UTILIZING INTERNET OF THINGS TECHNOLOGY IN ENERGY MANAGEMENT SYSTEMS DESIGNED TO AUTOMATE THE PROCESS OF GENERATING AND/OR MONETIZING CARBON CREDITS”, U.S. Publication Number: 20200027096 A1),in view of 제이알 (“CO2 CAPTURE, PRODUCTS CONTAINING OR USING CAPTURED CO2, AND ECONOMIC BENEFITS ASSOCIATED WITH THESE PRODUCTS”, South Korean Publication Number: KR20220025868A).










Regarding Claim 1, 
Stoner teaches,
A system for converting hydrocarbon bearing mineral deposits to carbon offset credits and allowing for the trading of such carbon offset credits,
(Stoner [0014] for preserving the environmental effect of a tract of land. The environmental effect includes...minerals in and on the land... The land is owned by a first party and is divided into a plurality of tiles... A computer facilitates a transaction in which the first party sells rights in at least one of the tiles to a second party. 
Stoner [0024] The acquisition can be a purchase, lease, gift or any other transfer of rights, including partial rights such as mineral rights, from one entity to another.
Stoner [0026]  tiles characteristics, such as its...mineral deposits,
Stoner [0016]  the LTC website allows corporations to buy tiles in exchange for so-called “carbon credits”.
Stoner  [0048]  Such investments are considered by governing authorities as “offsets” ...offsets enable entities to make up for the negative impact they have on the environment.  )
 the system comprising: a database configured to receive location
(Stoner [0034] tracked by a computer database system
Stoner [0050] invention described herein can be enhanced by displaying....physical description of tiles, such as size and location.
Stoner [0056] information pertaining to each tile (such as....address, the location of the tile (latitude and longitude)...))
regarding hydrocarbon bearing mineral deposits, 
(Stoner [0026]  tiles characteristics, such as its...mineral deposits)
the database configured to maintain a map of all record mineral deposits,
(Stoner [0026]  tiles characteristics, such as its...mineral deposits
Stoner [0050]  a LTC database
Stoner [0056] a computer database of tiles containing all information pertaining to each tile (such as....address, the location of the tile (latitude and longitude)...)
Stoner [0026]  The unique identifier aids in locating the tile on a map
Stoner [0030] graphic overlay as with Google Earth™ Maps)
 the database configured to verify mineral deposits with a creator of carbon credits, hydrocarbon conservancy deeds 
(Stoner [0026]  tiles characteristics, such as its...mineral deposits
Stoner [Claim 2]  documents evidencing ownership of rights in said at least one tile.
Stoner  [0015] computer prepares documents evidencing ownership of rights in said at least one tile, and such ownership documents can include a deed or equivalent instrument.)
and to assign respective carbon credits to a mineral deposit; associated with the hydrocarbon bearing mineral deposits;
(Stoner [0016] buy tiles in exchange for so-called “carbon credits”. 
Stoner [0051]  a carbon credit page permits one to enter the number of tiles to buy and then calculate the number of carbon credits received
Stoner [0024] the process 100 includes ...any other transfer of rights...from one entity to another)
when a mineral deposit is traded to a new owner.
(Stoner [0014] for preserving the environmental effect of a tract of land. The environmental effect includes...minerals in and on the land
Stoner [0024] The acquisition can be a purchase, lease, gift or any other transfer of rights, including partial rights such as mineral rights, from one entity to another.)
Stoner does not teach valorization information; a blockchain configured to allow nodes to trade the carbon offsets… wherein the database is further configured to associate … with a node of the blockchain, and further configured to update the map
Cooner teaches,
a blockchain configured to allow nodes to trade the carbon offsets… wherein the database is further configured to associate … with a node of the blockchain, and further configured to update the map
(Cooner [1508] a Blockchain storage mechanism
Cooner [Claim 1] maintaining a secure chain of data blocks at a given computing node in a distributed network of computing nodes, wherein each of the computing nodes maintains the secure chain of data blocks, and wherein the secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more transactions associated with a carbon credit
Cooner [1030]  complex database system requiring working knowledge of information technology systems 
Cooner [0203] Transmission distance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credits trading   of Stoner to incorporate the carbon credit registry of Cooner   so “carbon credits can be stored in a distributed, Cloud-based ledger” (Cooner [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. carbon credit registry) to a known concept (i.e. carbon credits trading) ready for improvement to yield predictable result (i.e. “The distributed ledger can provide records that combine the details of the carbon credits' origin, transaction history, and financial instructions associated with trading of the carbon credits via a distributed ledger system.” Cooner [Abstract])
Cooner does not teach valorization information;  
제이알 teaches,
valorization information;  
(제이알 [page 2] The invention also encompasses methods for the valorization of one or more economic benefits or incentives to or made available to one or more third parties (private or public), such economic benefits or Incentives relate to products 
제이알 [page 3] value can be transferred with known incentives, credits, that can be transferred with the sale of the carbon-modified products (eg, to buyers and/or builders and/or capitalists of projects utilizing the carbon-modified products) credits)
제이알 [page 4] climate credits or climate incentives may be included along with carbon credits or carbon incentives)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credits trading   of Stoner to incorporate the carbon product valuation of 제이알 so “value can be transferred with known incentives, credits” (제이알 [page 1]).        The modification would have been obvious, because it is merely applying a known technique (i.e. carbon credit registry) to a known concept (i.e. carbon credits trading) ready for improvement to yield predictable result (i.e. “optimizing the production of carbon modified products by determining the value and cost of these economic benefits associated with manufacturing such carbon modified products …  for the value associated with the carbon modified products. This value can be transferred with known incentives, credits, that can be transferred with the sale of the carbon-modified products.” 제이알 [page 1])
Regarding Claim 2, 
Stoner, Cooner,  and 제이알  teach the  carbon offset credits of Claim 1 as described earlier.
Stoner does not teach wherein the blockchain is configured to trade the carbon offsets via smart contracts.
Cooner teaches,
wherein the blockchain is configured to trade the carbon offsets via smart contracts.
(Cooner  [1548]  new applications of the distributed blockchain database.... programmable blockchain as coming with “a programming language that allows users to write more sophisticated smart contracts)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credits trading   of Stoner to incorporate the carbon credit registry of Cooner   so “carbon credits can be stored in a distributed, Cloud-based ledger” (Cooner [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. carbon credit registry) to a known concept (i.e. carbon credits trading) ready for improvement to yield predictable result (i.e. “The distributed ledger can provide records that combine the details of the carbon credits' origin, transaction history, and financial instructions associated with trading of the carbon credits via a distributed ledger system.” Cooner [Abstract])
Regarding Claim 8, 
Stoner, Cooner,  and 제이알  teach the  carbon offset credits of Claim 1 as described earlier.
Stoner does not teach wherein the database is configured to use data comprising one or more of. oil samples, drilling and completion techniques, workovers, and distances.
Cooner teaches,
  wherein the database is configured to use data comprising one or more of. oil samples, drilling and completion techniques, workovers, and distances. 
(Cooner [1546] a blockchain database 
Cooner [0203] Transmission distance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credits trading   of Stoner to incorporate the carbon credit registry of Cooner   so “carbon credits can be stored in a distributed, Cloud-based ledger” (Cooner [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. carbon credit registry) to a known concept (i.e. carbon credits trading) ready for improvement to yield predictable result (i.e. “The distributed ledger can provide records that combine the details of the carbon credits' origin, transaction history, and financial instructions associated with trading of the carbon credits via a distributed ledger system.” Cooner [Abstract])
Claim 18 is rejected on the same basis as Claim 1.
Claim 19 is rejected on the same basis as Claim 2.
Claim 20 is rejected on the same basis as Claim 9.


Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Stoner, Cooner,  and 제이알    in view of Tyburski  (“GREENHOUSE GAS GRID AND TRACKING SYSTEM”, U.S. Publication Number:  20110055220A1 ) 
Regarding Claim 3, 
Stoner, Cooner,  and 제이알  teach the  carbon offset credits of Claim 1 as described earlier.
Stoner does not teach wherein the database is configured to use ArcGis-based mapping.
Tyburski  teaches,
wherein the database is configured to use ArcGis-based mapping.
(Tyburski [0006] A sector in the green economy is the trade in greenhouse gases (GHGs)....referred to generally as "GHG (e.g., carbon) trading." Using carbon as an example of a greenhouse gas, carbon emissions and offsets are traded under carbon trading mechanisms..... A carbon trading mechanism is a legal trading scheme or standard that acknowledges certain activities as a carbon credit
Tyburski [0263] The computer workstation is used to access a geospatial data processing software, ArcGIS
Tyburski [0265] stored on Database 4 in 10916. The computer workstation is next used to access ArcGIS)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credits trading   of Stoner to incorporate the greenhouse gas monitoring of Tyburski for  “effective and efficient monitoring and reporting of any greenhouse gas” (Tyburski  [0007]).        The modification would have been obvious, because it is merely applying a known technique (i.e. greenhouse gas monitoring) to a known concept (i.e. carbon credits trading) ready for improvement to yield predictable result (i.e. “reporting of any greenhouse gas…through an offset activity…any GHG offset activity related to sustainable and/or improved management of an eco-region(s)…also reduces and/or removes emissions.” Tyburski [0007])
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner, Cooner,  and 제이알    in view of Carnegie Endowment for International Peace  (“THE OCI MODELS”, retrieved July 22, 2020 ) hereafter referred to as CEIP.
Regarding Claim 4, 
Stoner, Cooner,  and 제이알  teach the  carbon offset credits of Claim 1 as described earlier.
Stoner teaches,
wherein the database is configured
(Stoner [0034]  tracked by a computer database system 211.)
Stoner does not teach to use the oil climate index (OCI) or other LCA as appropriate to the hydrocarbon deposit.
CEIP teaches,
to use the oil climate index (OCI) or other LCA as appropriate to the hydrocarbon deposit.
(CEIP [page 1] Three GHG-emission-estimation models are aggregated to create the Oil-Climate Index.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credits trading   of Stoner to incorporate the emission estimation models of CEIP for  “emission estimation models are aggregated to create the Oil-Climate Index. Model outputs are standardized” (CEIP [page 1]).        The modification would have been obvious, because it is merely applying a known technique (i.e. emission estimation models) to a known concept (i.e. carbon credits trading) ready for improvement to yield predictable result (i.e. “Model outputs are standardized by converting them into the same functional units, or metrics, so emission results can be summed.” CEIP [page 1])
Regarding Claim 5, 
Stoner, Cooner,  and 제이알  teach the  carbon offset credits of Claim 1 as described earlier.
Stoner teaches,
wherein the database is configured
(Stoner [0034]  tracked by a computer database system 211.)
Stoner does not teach to use the Oil Production Greenhouse Gas Emissions Estimator (OPGEE).
CEIP teaches,
to use the Oil Production Greenhouse Gas Emissions Estimator (OPGEE).
(CEIP [page 1] OPGEE (the Oil Production Greenhouse Gas Emissions Estimator) was developed by Adam Brandt and his colleagues at Stanford University....OPGEE estimates upstream GHG emissions from oil resource extraction to transport to the refinery inlet.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credits trading   of Stoner to incorporate the emission estimation models of CEIP for  “emission estimation models are aggregated to create the Oil-Climate Index. Model outputs are standardized” (CEIP [page 1]).        The modification would have been obvious, because it is merely applying a known technique (i.e. emission estimation models) to a known concept (i.e. carbon credits trading) ready for improvement to yield predictable result (i.e. “Model outputs are standardized by converting them into the same functional units, or metrics, so emission results can be summed.” CEIP [page 1])
Regarding Claim 6, 
Stoner, Cooner,  and 제이알  teach the  carbon offset credits of Claim 1 as described earlier.
Stoner teaches,
wherein the database is configured
(Stoner [0034]  tracked by a computer database system 211.)
Stoner does not teach to use the Petroleum Refinery Life-Cycle Inventory Model (PRELIM).
CEIP teaches,
to use the Petroleum Refinery Life-Cycle Inventory Model (PRELIM).
(CEIP [page 2] PRELIM (the Petroleum Refinery Life-Cycle Inventory Model) was developed by Joule Bergerson and her colleagues at the University of Calgary.....PRELIM estimates midstream refining GHG emissions from the refinery inlet to the outlet, as well as refined petroleum product yields.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credits trading   of Stoner to incorporate the emission estimation models of CEIP for  “emission estimation models are aggregated to create the Oil-Climate Index. Model outputs are standardized” (CEIP [page 1]).        The modification would have been obvious, because it is merely applying a known technique (i.e. emission estimation models) to a known concept (i.e. carbon credits trading) ready for improvement to yield predictable result (i.e. “Model outputs are standardized by converting them into the same functional units, or metrics, so emission results can be summed.” CEIP [page 1])
Regarding Claim 7, 
Stoner, Cooner,  and 제이알  teach the  carbon offset credits of Claim 1 as described earlier.
Stoner teaches,
wherein the database is configured
(Stoner [0034]  tracked by a computer database system 211.)
Stoner does not teach to use the Oil Products Emissions Module (OPEM).
CEIP teaches,
to   use the Oil Products Emissions Module (OPEM)
(CEIP [page 3] OPEM (the Oil Products Emissions Module) was developed by Deborah Gordon, Eugene Tan, Jonathan Koomey, and Jeffrey Feldman. OPEM estimates downstream GHG emissions (from the refinery outlet) that result from the transport and end use of all oil products from a given crude.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credits trading   of Stoner to incorporate the emission estimation models of CEIP for  “emission estimation models are aggregated to create the Oil-Climate Index. Model outputs are standardized” (CEIP [page 1]).        The modification would have been obvious, because it is merely applying a known technique (i.e. emission estimation models) to a known concept (i.e. carbon credits trading) ready for improvement to yield predictable result (i.e. “Model outputs are standardized by converting them into the same functional units, or metrics, so emission results can be summed.” CEIP [page 1])
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over   Cooner  in view of Green (“APPARATUS AND METHODS FOR FACILITATING CARBON CREDITS”, U.S. Publication Number: 20090099962 A1)










Regarding Claim 9, 
Cooner  teaches,
A method of creating and trading carbon credits, comprising: performing an analysis of a hydrocarbon deposit comprising determining a size and a production risk value;
(Cooner [Abstract]  Once generated, carbon credits can be stored...a registry for carbon credits as well as the data source for an Internet-enabled trading system or financial exchange 
Cooner [0282] Natural gas / Methane
Cooner [0288] Alcohol
Cooner  [0289] Other volatile organic vapors
Cooner [0070] edge devices' computation power can be used to analyse and process data
Cooner [0073] the precise geographic location of a thing—and also the precise geographic dimensions of a thing—will be critical....The GeoWeb and Digital Earth are promising applications ....the time-space context that we as humans take for granted must be given a central role in this information ecosystem 
Cooner [0376]  risk management...regulatory and government reporting.
Cooner [0501]  risk assessment.
Cooner [1513] energy production and/or usage statements.)
with one or more nodes on a blockchain; and allow the trading of the carbon credits via the blockchain.
(Cooner [1555] Every node or miner in a decentralized system has a copy of the blockchain.
Cooner  [Abstract] The ledger entries can serve as a registry for carbon credits as well as the data source for an Internet-enabled trading system or financial exchange that allows the carbon credits to be sold and bought as part of the same system.)
Cooner does not teach convert the hydrocarbon deposit into unique serialized registered carbon credits; associate the unique serialized registered carbon credits
Green teaches,
convert the hydrocarbon deposit into unique serialized registered carbon credits; associate the unique serialized registered carbon credits
(Green [0033] the credit may be "serialized"....each carbon ton of the credit may be assigned a unique identifier....a registry 116 serializes and/or provides unique serialization identifiers... may perform serialization to uniquely identify single-ton credits.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credit registry of Cooner   to incorporate the carbon credit identifier  of Green so a “credit may be "serialized"....each carbon ton of the credit may be assigned a unique identifier” (Green [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. carbon credit identifier  ) to a known concept (i.e. carbon credit registry) ready for improvement to yield predictable result (i.e. “Each ton registered in a registry 116 thus is uniquely identified in the system.” Green [0034])
Regarding Claim 10, 
  Cooner and Green teach the  carbon credit trading of Claim 9 as described earlier.
Cooner  teaches,
obtaining regulatory or NGO approval of the analysis of the hydrocarbon deposit.
(Cooner [0377] Potential users may include GHG validators and verifiers, organizations and individuals involved in developing and commissioning GHG projects, organizations implementing GHG management programs, organizations needed to conduct internal audits of their GHG information....regulators involved in emissions trading or removal offset programs, as well as voluntary and mandatory GHG scheme administrators.
Cooner [1379] The Montreal Protocol controls the consumption, production and international trade of ODS)
Regarding Claim 11, 
  Cooner and Green teach the  carbon credit trading of Claim 9 as described earlier.
Cooner  teaches,
wherein the blockchain is configured to trade the carbon offsets via smart contracts or tokens.
(Cooner [1548]  users to write more sophisticated smart contracts
Cooner [1554] Value tokens sent across the network are recorded)
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over   Cooner   and Green  in view of Tyburski    
Regarding Claim 12, 
  Cooner   and Green  teach the  carbon offset credits of Claim 9 as described earlier.
Cooner   does not teach wherein the database is configured to use ArcGis-based mapping.
Tyburski  teaches,
wherein the database is configured to use ArcGis-based mapping.
(Tyburski [0006] A sector in the green economy is the trade in greenhouse gases (GHGs)....referred to generally as "GHG (e.g., carbon) trading." Using carbon as an example of a greenhouse gas, carbon emissions and offsets are traded under carbon trading mechanisms..... A carbon trading mechanism is a legal trading scheme or standard that acknowledges certain activities as a carbon credit
Tyburski [0263] The computer workstation is used to access a geospatial data processing software, ArcGIS
Tyburski [0265] stored on Database 4 in 10916. The computer workstation is next used to access ArcGIS)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credit registry of Cooner    to incorporate the greenhouse gas monitoring of Tyburski for  “effective and efficient monitoring and reporting of any greenhouse gas” (Tyburski  [0007]).        The modification would have been obvious, because it is merely applying a known technique (i.e. greenhouse gas monitoring) to a known concept (i.e. carbon credit registry) ready for improvement to yield predictable result (i.e. “reporting of any greenhouse gas…through an offset activity…any GHG offset activity related to sustainable and/or improved management of an eco-region(s)…also reduces and/or removes emissions.” Tyburski [0007])
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over   Cooner   and Green  in view of Carnegie Endowment for International Peace   referred to as CEIP.
Regarding Claim 13, 
  Cooner   and Green  teach the  carbon offset credits of Claim 9  as described earlier.
Cooner   teaches,
wherein the database is configured
(Cooner [1555]  Data quality is maintained by massive database replication and computational trust.)
Cooner   does not teach to use the oil climate index (OCI) or other LCA as appropriate to the hydrocarbon deposit.
CEIP teaches,
to use the oil climate index (OCI) or other LCA as appropriate to the hydrocarbon deposit.
(CEIP [page 1] Three GHG-emission-estimation models are aggregated to create the Oil-Climate Index.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credit registry of Cooner   to incorporate the emission estimation models of CEIP for  “emission estimation models are aggregated to create the Oil-Climate Index. Model outputs are standardized” (CEIP [page 1]).        The modification would have been obvious, because it is merely applying a known technique (i.e. emission estimation models) to a known concept (i.e. carbon credit registry) ready for improvement to yield predictable result (i.e. “Model outputs are standardized by converting them into the same functional units, or metrics, so emission results can be summed.” CEIP [page 1])
Regarding Claim 14, 
  Cooner   and Green  teach the  carbon offset credits of Claim 9  as described earlier.
Cooner   teaches,
wherein the database is configured
(Cooner [1555]  Data quality is maintained by massive database replication and computational trust.)
Cooner   does not teach to use the Oil Production Greenhouse Gas Emissions Estimator (OPGEE).
CEIP teaches,
to use the Oil Production Greenhouse Gas Emissions Estimator (OPGEE).
(CEIP [page 1] OPGEE (the Oil Production Greenhouse Gas Emissions Estimator) was developed by Adam Brandt and his colleagues at Stanford University....OPGEE estimates upstream GHG emissions from oil resource extraction to transport to the refinery inlet.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credit registry of Cooner   to incorporate the emission estimation models of CEIP for  “emission estimation models are aggregated to create the Oil-Climate Index. Model outputs are standardized” (CEIP [page 1]).        The modification would have been obvious, because it is merely applying a known technique (i.e. emission estimation models) to a known concept (i.e. carbon credit registry) ready for improvement to yield predictable result (i.e. “Model outputs are standardized by converting them into the same functional units, or metrics, so emission results can be summed.” CEIP [page 1])
Regarding Claim 15, 
  Cooner   and Green  teach the  carbon offset credits of Claim 9  as described earlier.
Cooner   teaches,
wherein the database is configured
(Cooner [1555]  Data quality is maintained by massive database replication and computational trust.)
Cooner   does not teach to use the Petroleum Refinery Life-Cycle Inventory Model (PRELIM).
CEIP teaches,
to use the Petroleum Refinery Life-Cycle Inventory Model (PRELIM).
(CEIP [page 2] PRELIM (the Petroleum Refinery Life-Cycle Inventory Model) was developed by Joule Bergerson and her colleagues at the University of Calgary.....PRELIM estimates midstream refining GHG emissions from the refinery inlet to the outlet, as well as refined petroleum product yields.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credit registry of Cooner   to incorporate the emission estimation models of CEIP for  “emission estimation models are aggregated to create the Oil-Climate Index. Model outputs are standardized” (CEIP [page 1]).        The modification would have been obvious, because it is merely applying a known technique (i.e. emission estimation models) to a known concept (i.e. carbon credit registry) ready for improvement to yield predictable result (i.e. “Model outputs are standardized by converting them into the same functional units, or metrics, so emission results can be summed.” CEIP [page 1])
Regarding Claim 17, 
Cooner   and Green  teach the  carbon offset credits of Claim 9  as described earlier.
Cooner   teaches,
wherein the database is configured
(Cooner [1555]  Data quality is maintained by massive database replication and computational trust.)
Cooner   does not teach to use the Oil Products Emissions Module (OPEM).
CEIP teaches,
to   use the Oil Products Emissions Module (OPEM)
(CEIP [page 3] OPEM (the Oil Products Emissions Module) was developed by Deborah Gordon, Eugene Tan, Jonathan Koomey, and Jeffrey Feldman. OPEM estimates downstream GHG emissions (from the refinery outlet) that result from the transport and end use of all oil products from a given crude.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon credit registry of Cooner   to incorporate the emission estimation models of CEIP for  “emission estimation models are aggregated to create the Oil-Climate Index. Model outputs are standardized” (CEIP [page 1]).        The modification would have been obvious, because it is merely applying a known technique (i.e. emission estimation models) to a known concept (i.e. carbon credit registry) ready for improvement to yield predictable result (i.e. “Model outputs are standardized by converting them into the same functional units, or metrics, so emission results can be summed.” CEIP [page 1])
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feierstein (“Carbon Neutrality Management”, U.S. Publication Number: 20110208621 A1) proposes a  computer implemented method and system is provided for achieving carbon neutrality. A service provider creates an emission reduction project plan for generating carbon emission reduction credits. A verification entity verifies compliance of the emission reduction project and generates a verification report. A certification entity authenticates the verification report and generates a certification report. A custodial financial institution reviews documents and title to rights and deposits carbon emission reduction credits into the service provider's carbon credit trading account based on the certification report, the verification report, and title documentation. The service provider creates carbon neutral products with unique identifiers using the carbon emission reduction credits in the pre-created carbon credit trading account. An end user can retire the assigned carbon emission reduction credits by registering their details and the details of their purchase with the service provider using the unique identifier of a purchased carbon neutral product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697